Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 1 of 7 PageID #: 3203




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  QUALITY LEASING CO., INC.,                  )
                                              )
                      Plaintiff,              )
                                              )
  v.                                          )   No. 1:18-cv-01969-TWP-TAB
                                              )
  INTERNATIONAL METALS LLC,                   )
  MANISH PUSHYE, VALLEY FORGE                 )
  EQUIPMENT, INC., MAZYAR MOTRAGHI,           )
  and ROBERT STEIN,                           )
                                              )
                      Defendants.             )
  ________________________________________ )
  INTERNATIONAL METALS LLC and                )
  MANISH PUSHYE,                              )
                                              )
                      Counterclaimants,       )
                                              )
  v.                                          )
                                              )
  QUALITY LEASING CO., INC.,                  )
                                              )
                      Counterclaim Defendant. )
  ________________________________________ )
  INTERNATIONAL METALS LLC, MANISH            )
  PUSHYE, and QUALITY LEASING CO., INC., )
                                              )
                      Third Party Plaintiffs, )
                                              )
  v.                                          )
                                              )
  VALLEY FORGE EQUIPMENT, INC. and            )
  ROBERT STEIN,                               )
                                              )
                      Third Party Defendants. )
  ________________________________________ )
  VALLEY FORGE EQUIPMENT, INC. and            )
  ROBERT STEIN,                               )
                                              )
                      Third Party Plaintiffs, )
                                              )
  v.                                          )
Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 2 of 7 PageID #: 3204




                                               )
  MAZYAR MOTRAGHI,                             )
                                               )
                      Third Party Defendant.   )
  ________________________________________ )
  MAZYAR MOTRAGHI,                             )
                                               )
                      Counterclaimant,         )
                                               )
  v.                                           )
                                               )
  VALLEY FORGE EQUIPMENT, INC. and             )
  ROBERT STEIN,                                )
                                               )
                      Counterclaim Defendants. )

                         ENTRY ON PENDING PRETRIAL MOTIONS

         This matter is before the Court on a Motion to Preclude Mr. Motraghi from Making Certain

  Comments in His Opening Statement (Filing No. 319) and a Motion to Preclude Mr. Motraghi

  from Testifying in Narrative Form (Filing No. 320) filed by Defendants Valley Forge Equipment,

  Inc. ("Valley Forge") and Robert Stein ("Mr. Stein"). This action—initiated by Plaintiff Quality

  Leasing Co., Inc. ("Quality Leasing")—concerns a claim for breach of contract and numerous other

  related claims arising out of agreements as they relate to the purchase and financing of an

  automobile logger baler. Valley Forge and Stein were initially brought into this litigation as third-

  party defendants, who in turn brought in Mazyar Motraghi ("Mr. Motraghi") as a third-party

  defendant. Numerous third-party claims and counterclaims have been asserted among the parties.

  The matter is set for a final pretrial conference on February 24, 2021, in advance of the jury trial

  on all claims and counterclaims involving Mr. Motraghi. For the following reasons, the Court

  grants in part and denies in part the Motion to Preclude Mr. Motraghi from Making Certain

  Comments in His Opening Statement and denies the Motion to Preclude Mr. Motraghi from

  Testifying in Narrative Form.




                                                   2
Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 3 of 7 PageID #: 3205




  A.     Motion to Preclude Mr. Motraghi from Making Certain Comments in His Opening
         Statement

         In their first Motion, Valley Forge and Mr. Stein ask the Court to preclude Mr. Motraghi

  from making any statement in his opening statement concerning mental and emotional injury,

  litigation between and among Quality Leasing, International Metals, Manish Pushye, Valley Forge

  and Mr. Stein, any mention of the summary judgment motions and the Court's ruling, and any

  mention of the testimony. Valley Forge and Mr. Stein assert that the Court has ruled on their

  motion in limine and denied all matters except the location of the residence of Mr. Stein.

         Valley Forge and Mr. Stein argue that if Mr. Motraghi is permitted to comment on the

  matters which are the subject of the motion in limine, those comments could be prejudicial to the

  claims and defenses of Valley Forge and Mr. Stein. If the jury is permitted to hear these statements,

  objections, and requests for the Court to instruct the jury to disregard those statements, such will

  probably be ineffective, even if the Court sustains objections and so instructs the jury. If the court

  sustains objections to such testimony during the course of trail, after arguments outside the

  presence of the jury, the damage will have already been done. Valley Forge and Mr. Stein further

  argue that opening statements are not for argument or instructing on the law or expressing personal

  opinions. Rather, opening statements are for explaining what is expected to be shown by the

  evidence. Thus, they ask the Court to prohibit Mr. Motraghi from mentioning any of the matters

  that are the subject of the Order on the motion in limine.

         Mr. Motraghi responds that the statements Valley Forge and Mr. Stein wish to preclude

  from opening statements are the same matters that they sought to exclude through their motion in

  limine, but the Court denied their request to exclude these matters from trial. Mr. Motraghi asserts,

  "In their instant motion to preclude, Stein and VALLEY FORGE are merely attempting to

  accomplish what they failed to accomplish with their motion in limine, namely to prevent Motraghi



                                                    3
Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 4 of 7 PageID #: 3206




  from fully informing the jury as to Stein/VALLEY FORGE’s wrongful conduct." (Filing No. 329

  at 3.) Mr. Motraghi argues that the matters Valley Forge and Mr. Stein seek to exclude are relevant

  to the claims being tried, and it would be unfairly prejudicial to exclude such facts. He concludes

  that he "has the right to apprise the jury of what he expects the evidence will show, without

  interference or unjustified restrictions from any opponent." Id. at 4.

         Mr. Motraghi's arguments are well-taken. The Court previously denied the motion in limine

  filed by Valley Forge and Mr. Stein requesting to exclude all testimony and evidence about mental

  and emotional injury, litigation between and among Quality Leasing, International Metals, Manish

  Pushye, Valley Forge and Mr. Stein, and any mention of the summary judgment motions and the

  Court's ruling. Valley Forge and Mr. Stein cannot now seek to circumvent that Order by again

  requesting the same relief in the context of the parties' opening statements. However, as the Court

  noted in its Order, denial of a motion in limine does not necessarily mean that all evidence

  contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the Court

  is unable to determine whether the evidence should be excluded. And further, if a party believes

  that specific evidence is inadmissible during the course of the trial, counsel may raise specific

  objections to that evidence outside the presence of the jury (see Filing No. 315 at 3, 7).

         A party is not granted free rein to declare anything they please during their opening

  statement, but Mr. Motraghi is correct that he has the right to tell the jury what he expects the

  evidence will show without unnecessary interference or objections. Therefore, the Court grants in

  part and denies in part Valley Forge's and Mr. Stein's Motion. The Motion is denied to the extent

  it seeks to restrict Mr. Motraghi's opening statement based on specific topics raised in the motion

  in limine. The Motion is granted in that Mr. Motraghi may not present legal arguments, irrelevant

  facts, or personal opinions during his opening statement. To this end, the parties are ordered to




                                                    4
Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 5 of 7 PageID #: 3207




  limit their opening statement to the content of their trial briefs. Valley Forge and Stein have already

  submitted their trial brief. (Filing No. 292). Motraghi shall submit a trial brief˗˗no longer than ten

  pages in length˗˗one week prior to the first day of trial, explaining what he expects the evidence

  will show. This procedure will allow for any objections to be raised and resolved prior to trial to

  permit uninterrupted opening statements from the parties.

  B.     Motion to Preclude Mr. Motraghi from Testifying in Narrative Form

         In their next Motion, Valley Forge and Mr. Stein ask the Court to preclude Mr. Motraghi

  from testifying in narrative format. They assert that if Mr. Motraghi is permitted to testify in

  narrative form, it will be difficult if not impossible to object to his testimony, which will have

  already been given. They argue that a motion to strike and instructions to the jury to disregard

  testimony that they have already heard is not effective. Thus, they contend Mr. Motraghi should

  be required to present his direct testimony in writing well in advance of the trial to allow Valley

  Forge and Mr. Stein to file objections and motions to strike, or alternatively, Mr. Motraghi should

  be required to proceed in question and answer form.

         In response, Mr. Motraghi asserts that this matter does not involve "difficult questions" as

  suggested by Valley Forge and Mr. Stein. They did not identify any difficult questions, and they

  did not confer with Mr. Motraghi about such topics before filing their Motion, as explained by the

  Court's practices and procedures. Mr. Motraghi notes that the Court's "advance notice" mentioned

  in the practices and procedures refers to giving the Court notice, not the early submission of written

  testimony to an opponent before trial. He suggests it would be unjust and unfairly prejudicial to

  require him to provide his testimony in written form to his opponents before trial. Mr. Motraghi

  concludes that it is no more difficult to object to testimony in narrative format as it is to object to

  testimony in question and answer format.




                                                    5
Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 6 of 7 PageID #: 3208




          The Federal Rules of Evidence direct trial courts to “exercise reasonable control over the

  mode . . . of examining witnesses and presenting evidence so as to make those procedures effective

  for determining the truth.” Fed. R. Evid. 611(a). The Court agrees that Mr. Motraghi's arguments

  are well-taken. It would be unfairly prejudicial to require him to give his opponents a transcript of

  his testimony in advance of trial. Accordingly, Valley Forge's and Mr. Stein's Motion is denied.

  However, to preserve opposing counsel's ability to object, the Court will require that during his

  testimony, Mr. Motraghi will ask himself a question, and then he may give the answer in narrative

  form.

                                           CONCLUSION

          For the foregoing reasons, the Court GRANTS in part and DENIES in part Valley

  Forge's and Mr. Stein's Motion to Preclude Mr. Motraghi from Making Certain Comments in his

  Opening Statement (Filing No. 319). Mr. Motraghi is ordered to submit a short trial brief one

  week prior to the first day of trial, explaining what he expects the evidence will show. The

  opening statements will be limited to the content of the trial briefs. Additionally, the Court

  DENIES the Motion to Preclude Mr. Motraghi from Testifying in Narrative Form (Filing No.

  320).

          SO ORDERED.


          Date:   2/23/2021




                                                   6
Case 1:18-cv-01969-TWP-TAB Document 331 Filed 02/23/21 Page 7 of 7 PageID #: 3209




   Distribution:

   Dennis A. Dressler                                  Harold Abrahamson
   DRESSLER PETERS LLC                                 ABRAHAMSON REED & BILSE
   ddressler@dresslerpeters.com                        aralawfirm@aol.com

   Robert R. Tepper                                    Steven D. Groth
   DRESSLER PETERS LLC                                 BOSE MCKINNEY & EVANS, LLP
   rtepper@dresslerpeters.com                          sgroth@boselaw.com

   John T. Wagener
   DRESSER PETERS LLC
   jtwagener@dresslerpeters.com


   Service on the following pro se litigant will be made via first-class U.S. Mail with proper postage
   prepaid and will also be served via email:

   Mazyar Motraghi
   9950 Place de L'Acadie, Apt. 1673
   Montreal, Quebec H4N 0C9
   CANADA

   mazyarm@hotmail.com




                                                   7
